Citation Nr: 1715904	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  12-26 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from June 1978 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit Michigan, in which the RO denied service connection for bilateral knee injuries and mechanical back pain syndrome, lower thoracic and lumbar spines.

The claim of service connection for a low back disability was originally adjudicated as a claim of service connection for mechanical back pain syndrome, lower thoracic and lumbar spines.  To ensure that any diagnosis of a low back condition is considered, the Board has recharacterized the issue as a claim of service connection for a low back disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the scope of a claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  

On his VA Form 9, the Veteran requested a travel board hearing before a member of the Board.  He was scheduled for such a hearing in January 2017 but was deemed a no show.  To date, the Veteran has not requested a new Board hearing.  Under these circumstances, the Board considers the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (e) (2016).

The issue of entitlement to service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  In a September 1998 decision, the Board denied service connection for a low back disability.  The Chairman of the Board has not ordered reconsideration of that decision.

2.  The additional evidence received since the September 1998 Board decision is cumulative and redundant of evidence already in the file and previously considered, does not relate to unestablished facts necessary to substantiate this claim for service connection for a low back disability, and does not raise a reasonable possibility of substantiating it.


CONCLUSIONS OF LAW

1.  The September 1998 Board decision denying service connection for a low back disability is final.  38 U.S.C.A. § 4004 (b) (West 1991); 38 C.F.R. § 20.1100 (1998).

2.  The evidence received since the September 1998 Board decision denying service connection for a low back disability is not new and material and that claim has not been reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As the Board has decided to remand the Veteran's claim for entitlement to service connection for a bilateral knee disability, there is no need to discuss whether VA has complied with its duties to notify and assist in connection with that claim.  38 U.S.C.A. §§ 5102-5103A, 5107; 38 C.F.R. §§ 3.159, 3.326(a).


As to the issue discussed herein concerning whether new and material evidence has been received to reopen a claim for service connection for a low back disability, VA must comply with its duties to notify and assist.  Under the Veterans Claims Assistance Act of 2000 (VCAA), VA must comply with its duties to notify and assist.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran of any information and medical or lay evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. 
§ 3.159 (b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, VA satisfied its VCAA duty to notify by way of a letter sent to the Veteran in January 2011 that fully addressed all notice elements and was sent prior to the October 2011 rating decision in this matter.  The letter explained the requirement of new and material evidence and informed the Veteran of what evidence was required to substantiate his claims for service connection and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran how disability ratings and effective dates are established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  This duty includes obtaining relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159 (c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159 (c)(1).  VA will also provide a medical examination if such examination is determined to be necessary to decide the claim. 38 C.F.R. § 3.159 (c)(4).

VA has satisfied its duty to assist the Veteran in this case.  All identified and available treatment records have been secured.  VA did not provide the Veteran with an examination into his claim to reopen service connection for a low back disability.  Nevertheless, VA was not bound to do so.  In claims to reopen service connection, it is the Veteran's responsibility to generate new and material evidence that would warrant reopening the claim and providing a new VA examination.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003) ("without the introduction of new and material evidence, VA is not required to provide a medical examination or opinion").  As will be detailed further below, no new and material evidence has been submitted with regard to the Veteran's claim to reopen service connection for a low back disability.  Consequently, the Board will not remand the claim for a VA examination.

Based on the foregoing, the Board finds that VA has met its duties to notify and assist in this matter.

II.  New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c).  The exception is that if new and material evidence is presented with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

New and material evidence is not required as to each previously unproven element of a claim, and the threshold for reopening claims is low.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Evidence is sufficient to reopen a claim if it can contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it may not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  For purposes of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

In a September 1998 decision, the Board denied the Veteran's claim for service connection for a low back disability, finding that the medical evidence of record did not support a finding that the Veteran's low back disability was etiologically related to his active military service.  The Veteran did not appeal that decision.  The pertinent evidence of record at the time of the September 1998 decision included the Veteran's service treatment records (STRs), private medical and VA records, Social Security Administration (SSA) records, RO hearing testimony, and lay testimony from the Veteran and family members and friends concerning an in-service motor vehicle accident.

The pertinent evidence received since the September 1998 decision includes  private hospital records from 2010-2011, as well as additional VA treatment records from 2007-2016.  This evidence is new because it was not previously associated with the claims file, and it contains additional information related to treatment of the Veteran's claimed low back disability.  However, the evidence is not material because it does not relate to an unestablished fact necessary to substantiate the claim on appeal.  The new records pertain only to the treatment of the Veteran's low back disability, a condition which had already been diagnosed at the time of the September 1998 Board decision.  The records provide no additional information concerning the etiology of the disability.  As such, the newly submitted evidence is cumulative and redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and do not raise a reasonable possibility of substantiating the claim.  

Because the Board finds that the newly received evidence is not new and material, the Veteran's claim for service connection for a low back disability is not reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

ORDER

As new and material evidence has not been received to reopen the Veteran's claim for service connection for a low back disability, the claim is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159.

As previously discussed, under the VCAA, VA has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  This duty includes providing a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159 (c)(4).  VA will also obtain relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159 (c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159 (c)(1).  

In this case, the Veteran asserts that he is entitled to service connection for a bilateral knee disability, which he attributes to injuries sustained in a motor vehicle accident during his period of active service.  See November 2010 Statement in Support of Claim.  For reasons discussed below, the Veteran's claim must be remanded to the AOJ in order to afford the Veteran a VA examination for his claimed disability, as well as to obtain additional records relevant to his case.

I.  VA Exam

Under McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.

In this case, the record includes competent evidence of a current disability or persistent or recurrent symptoms of a disability.  Private and VA medical treatment records show that the Veteran has been treated for knee pain over the past decade.  VA treatment records from 2007-2016 consistently contain reports of bilateral knee pain from the Veteran.  A Spectrum Health record from November 2011 documents treatment for acute exacerbation of chronic knee pain.  

The Veteran has also presented evidence of an in-service injury to which his current disability may be connected.  In various statements in support of his case, as well as in statements to doctors and other medical professionals, the Veteran has consistently reported that his knee pain is the result of injuries he sustained in a motor vehicle accident that occurred during active military service in Germany.  See October 2014 Statement in Support of Claim; November 2011 Spectrum Health Report; 2007-2016 VA Treatment Reports. 

The Board notes that a review of the Veteran's available STRs does not reveal any reports or findings of a knee injury or residuals of a knee injury.  However, the absence of documentation of a disability in STRs does not alone negate the credibility of the Veteran's statements concerning that disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of evidence does not automatically constitute substantive negative evidence).  The Veteran is competent to observe and describe the symptoms associated with his current condition as similar in nature to the symptoms associated with his alleged in-service injuries, and he is competent to report the continuity of such symptoms since the injury.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Board finds no reason to doubt the credibility of the private medical or lay evidence provided by the Veteran in this case.  Regarding the Veteran's lay testimony that his knee disability is directly attributable to an injury he sustained while on active duty, the Board finds that he is competent to report the circumstances of the injury, and that his account of experiencing knee pain ever since the injury is credible even when not documented in medical treatment records.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  

In light of competent and credible evidence supporting the Veteran's contentions that he has a current knee disability that can be directly attributed to injuries sustained during active service, as well as the lack of medical evidence concerning a possible nexus between his current disability and his claimed in-service injuries, the Board finds that a VA examination of his knee condition is necessary to decide his appeal.

II.  Additional Records

As previously discussed, pursuant to its duty to assist, VA will obtain relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159 (c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159 (c)(1).  Relevant records are defined as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2009).  Notably, "[t]here must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323.  

In this case, remand is necessary in order to obtain SSA records that may provide additional information concerning the Veteran's disability.  In 1995, SSA provided VA with copies of the medical reports relied upon in making a determination concerning the Veteran's disability entitlements.  However, there are no records detailing SSA's final determinations.  Given the Veteran's frequent reports that he is in receipt of Social Security disability benefits for disabilities related to injuries sustained in service, there is specific reason to conclude that the Veteran's SSA records would be relevant to deciding his current VA appeal.

Remand is also necessary in order to contact the Joint Services Records Research Center (JSRRC) for records that may corroborate the Veteran's testimony concerning an in-service motor vehicle accident.  This information would be relevant to establishing the occurrence of an in-service injury, the second requirement of proving service connection.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Accordingly, the case is REMANDED for the following actions:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  

2.  Obtain a copy of any Social Security decision awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such Social Security disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by SSA for the Veteran.  All requests for records and their responses should be associated in the claims folder.  Any records obtained should be associated with the claims file.

3.  Contact the JSRRC in order to attempt to obtain evidence of the motor vehicle accident the Veteran states occurred while he was serving in Germany between 1978 and 1980.  

If the JSRRC cannot locate such evidence, specifically document the attempts that were made to corroborate the claimed incident and explain in writing why further attempts to locate or obtain corroborating government records would be futile.  The AOJ must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The Veteran must then be given an opportunity to respond.

4.  After all of the above development has been completed, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any bilateral knee conditions.  The entire claims file must be made available to and be reviewed by the examiner, and review of such should be noted in the examination report.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

For each currently diagnosed bilateral knee condition, the examiner must provide an opinion regarding whether it is at least as likely as not (a probability of 50 percent or greater) etiologically related to the Veteran's active service or any incident therein.

The examiner is reminded that the lack of evidence in the Veteran's STRs regarding complaints of or treatment for a knee condition, standing alone, cannot be a sufficient basis to form a negative nexus opinion.  Moreover, the examiner should assume that the Veteran is a credible historian and should consider his lay testimony when rendering an opinion.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

5.  Thereafter, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA JENG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


